Title: To George Washington from Brigadier General Samuel Holden Parsons, 22 April 1777
From: Parsons, Samuel Holden
To: Washington, George



Sir
Danbury [Conn.] 22d Apl 1777

The Detachments marchd from the several Regiments in this State are less than I expected owing to a Variety of unforeseen Accidents—435 Non Com. Officers & Soldiers, with a Suitable Number of Officers to command them have marchd to Head Quarters & Peekskill, I expect another Detachment will be ready this Week—every possible Method to forward the Levies & Promote recruiting shall be attended to by me.
Inclosd is a Sentence of a Court Martial against One Robert Thompson—He appears to be an artful intriguing Person, & may perhaps be made a very Useful Person to detect & discover the Machinations of

our internal Enemies, if this should be tho’t of more Importance than the Good which may be derivd from his Death.
In the Course of this Inquiry it appears to be the General Expectation of the Tories, that the Enemy will soon land on the Coast about 20 Miles from this Place & attempt to secure or destroy the Magazine of Provisions &c. here—Of late considerable Bodies of disaffected Persons have collected in this Neighbourhood & it seems their Intention [is] to Join the Enemy on their landing—As the Stores here are of great Importance I think it highly necessary a strong Guard should be kept here—however as the Necessity for Men is so great at Camp I shall forward them On to Peekkill Unless I should receive Orders to Leave a Guard at this Place.
I have heard Nothing from your Excellency since the 3d of April; I should be glad to receive your Excellency’s Directions about clothing the Troops raisd to the first of Jany & about their receiving the small Pox. I am yr Excellency’s Obedt hbl. Servt

Saml H. Parsons

